Dohoney, J.
This case involves an appeal pursuant to General Laws, Chapter 90C concerning civil motor vehicle infractions. The defendant was charged with following too closely, failure to use seatbelts (prior to its repeal), and speeding. The defendant was found responsible on all allegations by the Clerk-Magistrate, appealed to a Justice, and was found responsible on all allegations by the Justice.
The only claim raised by the defendant is his inability to obtain a jury trial. Originally all violations of motor vehicle laws were criminal in nature, and every defendant was thereby entitled to a trial by jury. Gradually, the General Court began to classify some of these matters as “civil” and has made trial by jury less available. The most recent legislative changes have completely *107eliminated the right to a jury trial. See Stat. 1985, Ch. 794. Recognizing the strong presumption in favor of the constitutionality of legislative enactments (See Verrochi v. Comm., 394 Mass. 633 (1985), and recognizing the constitutionality of “civil” penalties of greater sums than are involved here (See Opinion of the Justices, 375 Mass. 795 (1978), we are confident that there is no right to a jury trial for civil motor vehicle infractions.
There being no error, the appeal is dismissed.